Citation Nr: 0502086	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-16 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel











INTRODUCTION

The veteran had active service from March 1978 to September 
1984.

This appeal arises from a February 2002 rating decision by 
the San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans' Affairs which continued a 
20 percent disability rating for a left knee condition.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000).  
This law redefined the obligations of VA with respect to the 
duty to notify and assist.  The veteran has not received 
adequate notice of the VCAA and VA's duty to assist with 
respect to the issue on appeal.  In April 2003, the veteran 
received VCAA notice for his claim.  The notice informed the 
veteran of what evidence was necessary to substantiate the 
claim, but it failed to inform him of VA's duty to assist him 
by obtaining records in the custody of a federal department 
or agency.  See 38 C.F.R. § 3.159(c). 

In addition, the most recent VA medical records in the 
veteran's claims file are from December 2002.  The veteran 
may have more recent treatment records which could be 
relevant to his claim and should be obtained, if available.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Finally, the veteran was provided with a VA examination in 
October 2002.  However, the examination report failed to 
adequately describe functional 


impairment as required under DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therefore, the Board finds that the veteran should 
undergo another VA examination to determine the current 
severity of his disability.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  
Specifically, the VCAA notices received 
by the veteran did not adequately 
inform him of VA's duty to assist him 
in obtaining evidence to substantiate 
his claim.   See 38 U.S.C. § 5103A 
(West 2002); 38 C.F.R § 3.159(c) 
(2004).  The RO should also ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  The RO should contact the VAMC in 
San Juan, the Commonwealth of Puerto 
Rico, and request records of the 
veteran's treatment at that facility 
from December 2002 until the present.  
All records obtained should be 
associated with the claims folder.  

3.  Thereafter, the veteran should be 
provided with a special orthopedic 
examination for the purpose of 
determining the current nature and 
severity of his knee disability.  The 
claims folder must be made available 


to the examiner for review. Such review 
should be indicated on the examination 
report.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran's 
knee exhibits pain with use should be 
noted and described.  Additional 
limitation of motion during flare-ups and 
following repetitive use should also be 
noted.  If feasible, the determinations 
concerning pain, weakness, fatigability 
and incoordination should be portrayed in 
terms of the degree of additional range 
of motion loss.  If such a determination 
is not feasible, this should be stated 
for the record and the reasons provided.  
All indicated tests and x-ray 
examinations should be conducted.

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits.  The veteran 
should be given an opportunity to 
respond to the SSOC.  The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he receives further notice from 
the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



